Case 1:19-cr-00291-RBJ Document 61 Filed 11/16/20 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00291-RBJ

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    MICHAEL JOHN SUPPES,

     Defendant.
______________________________________________________________________

                      MOTION TO DISMISS COUNTS
______________________________________________________________________

      The United States of America (the government) hereby moves the Court to

dismiss Counts Three, Four, Five, and Seven of the Indictment at the defendant’s

sentencing. The defendant previously pleaded guilty to Counts One, Two, Six, and

Eight of the Indictment. See ECF Nos. 50 & 51. The defendant’s sentencing is set for

November 30, 2020. ECF No. 56.

                                              Respectfully submitted,

                                              Jason R. Dunn
                                              United States Attorney

                                          By: s/Emily Treaster
                                              EMILY TREASTER
                                              Assistant United States Attorney
                                              1801 California Street, Suite 1600
                                              Denver, CO 80202
                                              Telephone 303-454-0100
                                              Fax 303-454-0403
                                              Email: Emily.Treaster @usdoj.gov

                                              Attorney for the Government
Case 1:19-cr-00291-RBJ Document 61 Filed 11/16/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of November, 2020, I electronically filed the
foregoing MOTION TO DISMISS COUNTS using the CM/ECF system and a copy was
sent via e-mail to the following e-mail address:

Lisa A. Polansky, Esq.
E-mail: lisa@polanskylawfirm.com
Attorney for Michael John Suppes



                                          s/Maggie E. Grenvik
                                          Maggie E. Grenvik
                                          Legal Assistant




                                             2
